Citation Nr: 0313351	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  99-08 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

What evaluation is warranted for residuals of a right 
inguinal herniorrhaphy from May 9, 1997?


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. A. McDonald, Senior Counsel




INTRODUCTION

The veteran had active military duty from September 1984 to 
July 1991, with subsequent periods of active duty service in 
the Air National Guard.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Pittsburgh, 
Pennsylvania (RO). 


FINDING OF FACT

Since May 9, 1997, residuals of a right inguinal 
herniorrhaphy have included pain on palpation at the incision 
site and a suture granuloma.


CONCLUSION OF LAW

Since May 9, 1997, the criteria for an initial 10 percent 
evaluation, but no more, for residuals of a right inguinal 
herniorrhaphy have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 4.118, 
Diagnostic Code 7804 (2002); 67 Fed. Reg. 49,596 (July 31, 
2002); see also corrections at 67 Fed. Reg. 58,448 (September 
16, 2002)..


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  Following the RO's 
determinations of the veteran's claims, VA issued regulations 
implementing the Veterans Claims Assistance Act.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2002).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice what part of that evidence is to be provided 
by the claimant, and notice what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the claimant by letters 
dated in March 2001 that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records for him.  Thus, the duty to notify of necessary 
evidence and of responsibility for obtaining or presenting 
that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, despite repeated efforts to 
find them, all of the veteran's service medical records 
cannot be located, and the Board concludes that further 
efforts would be futile.  Still, pertinent service department 
medical records are on file, and his VA treatment records 
have been associated with the claims file.  The claimant has 
provided authorizations, and his private medical records were 
obtained.  There is no indication that other Federal 
department or agency records exist that should be requested.  
The claimant was notified of the need for a VA examination, 
and one was accorded him.  Id.  The veteran was asked to 
advise VA if there were any other information or evidence he 
considered relevant to his claim so that VA could help him by 
getting that evidence.  He was also advised what evidence VA 
had requested, and notified in the statement of the case and 
supplemental statement of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Therefore, the duty to notify of inability 
to obtain records does not arise in this case.  See 38 
U.S.C.A. § 5103A(b)(2), (3); 38 C.F.R. § 3.159(e).  Thus, 
VA's duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  In considering the 
severity of a disability it is essential to trace the medical 
history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2002).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

In this case, this claim is based on an appeal of an initial 
rating for a disability following an initial award of service 
connection for that disability.  In Fenderson v. West, 12 
Vet. App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) held that the rule articulated in 
Francisco did not apply to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  

In April 1997, the veteran complained of a right groin area 
mass since February 1997.  The mass was reportedly first 
evident after moving warehouse contents while on active duty.  
Physical examination revealed a reducible right inguinal 
hernia.  Surgical repair was planned.

A VA examination conducted in March 2001, noted complaints 
that the right inguinal area was "uncomfortable during 
sexual activities," as well as slight pain with palpation of 
the area.  On physical examination, it was noted that the 
veteran was status post right inguinal herniorrhaphy with 
mesh, with good results.  It was noted that there had been no 
recurrence, and he did not use a truss or belt.  No surgery 
was required.  There was a 1 x 1 centimeter mobile mass at 
the midline end of the incision and a slight pain with 
palpation at the incision site.  The diagnoses were status 
post right inguinal hernia with slight pain on palpation, and 
a suture granuloma.  

Service connection for a right inguinal hernia was granted a 
noncompensable evaluation was assigned under the provisions 
of 38 C.F.R. § 4.114, Diagnostic Code 7338 (2002).  This 
rating is assigned where an inguinal hernia is not operated 
but remediable, or where it is small, reducible, or without 
true hernia protrusion.  Compensable ratings under Diagnostic 
Code 7338 require the presence of an active, and/or recurrent 
hernia.  In this case, there is no medical evidence of record 
that the veteran has an active, recurrent inguinal hernia to 
warrant assignment of even a compensable evaluation under 
Diagnostic Code 7338 since May 9, 1997.  Thus, the veteran 
must be rated on residuals.

The Board finds that an initial rating of 10 percent, but no 
more, for residuals of a right inguinal herniorrhaphy is 
warranted in this case.  Under 38 C.F.R. § 4.118, Diagnostic 
Code 7804 provides that a 10 percent disability evaluation is 
warranted for superficial scars that are tender and painful 
on objective demonstration.  Amendments to the criteria for 
rating the skin were effective August 30, 2002.  See 67 Fed. 
Reg. 49,596 (July 31, 2002); see also corrections at 67 Fed. 
Reg. 58,448 (September 16, 2002).  Note 2 to Diagnostic Code 
7802 in the revisions defines a superficial scar as one not 
associated with underlying soft tissue damage.  Diagnostic 
Code 7804, as revised, continues to provide for assignment of 
a 10 percent rating for scars that are superficial and 
painful on examination.  The evidence of record demonstrates 
that the incision site of the herniorrhaphy is painful to 
palpation and a suture granuloma has been diagnosed.  Based 
on this evidence, the Board finds that manifestations of the 
veteran's service-connected residuals of a right inguinal 
herniorrhaphy more closely approximate the criteria required 
for a 10 percent evaluation under the provisions of 38 C.F.R. 
§ 4.114, Diagnostic Code 7804.  See also 67 Fed. Reg. 49,596 
(July 31, 2002); see also corrections at 67 Fed. Reg. 58,448 
(September 16, 2002).  A higher rating would require 
functional impairment which is not shown, and has never been 
demonstrated.

In this case, the RO granted service connection and 
originally assigned a noncompensable evaluation for right 
inguinal hernia as of the date of receipt of the veteran's 
claim, i.e., May 9, 1997.  See 38 C.F.R. § 3.400 (2002).  By 
this decision, an initial evaluation of 10 percent has been 
granted.  After review of the evidence, there is no medical 
evidence of record that would support a rating in excess of 
10 percent for the disability at issue at any time subsequent 
to May 9, 1997, as under both the old and revised criteria, a 
10 percent maximum rating is warranted for such impairment.  
Id.; Fenderson v. West, 12 Vet. App. 119 (1999).  

Finally, the Board considered whether an evaluation in excess 
of 10 percent is warranted on an extraschedular basis under 
38 C.F.R. § 3.321(b)(1) (2002) for residuals of a right 
inguinal herniorrhaphy.  However, the evidence of record does 
not suggest that this disorder has resulted in a disability 
picture that is unusual and exceptional in nature.  There is 
no indication that the condition ever has required frequent 
hospitalization, or that right inguinal herniorrhaphy 
residuals alone markedly interfere with employment so as to 
render impractical the application of schedular standards.  
Therefore, an extraschedular evaluation is not in order.  38 
C.F.R. § 3.321(b)(1).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

A 10 percent, but no more, for residuals of a right inguinal 
herniorrhaphy from May 9, 1997, is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits. 



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

